UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7589


JAMES L. ROUDABUSH, JR.,

                Plaintiff - Appellant,

          v.

HYLTON, CDUSM, U. S. Marshal Service; D. LAWHORNE, Sheriff;
STERNS, Chief; COMMONWEALTH ATTORNEY - ALEXANDRIA (VA);
K. PEDERSEN, AUSA, EDVA; F. MILANO, Captain; J. COREY;
G. HUNTER;   LIEUTENANT   M.   JOSIAH;   DIRECTOR, American
Correctional Association; C. M. HILTON, USDJ, EDVA; EDWARD
SEMONIAN, Circuit Court Clerk; R. STERNS, Deputy,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:15-cv-00376-RBS-TEM)


Submitted:   February 16, 2016            Decided:   March 2, 2016


Before WYNN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lester Roudabush, Jr., appeals the district court’s

order dismissing his civil action filed pursuant to 42 U.S.C.

§ 1983 (2012) and Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), under 28 U.S.C. § 1915A(b)(1)

(2012) for failure to state a claim.            We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                Roudabush v. Hylton, No.

2:15-cv-00376-RBS-TEM (E.D. Va. Sept. 2, 2015).                We dispense with

oral   argument   because      the    facts    and    legal    contentions    are

adequately    presented   in    the    materials      before   this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2